 

EXHIBIT 10.1




SECURITIES PURCHASE AGREEMENT

  




This Securities Purchase Agreement (this “Agreement”) is dated as of February 4,
2011, among APD Antiquities, Inc., a Nevada corporation (the “Seller”), and IWJ
Consulting Group, LLC, an entity (the “Buyer”); and

  

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act and Rule 504 promulgated
thereunder, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company three hundred and twenty thousand
320,000 shares of Restricted Common Stock on the Closing Date.

  

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:




ARTICLE 1

PURCHASE AND SALE OF COMMON STOCK



1.1

Sale of Common Stock.  Upon the terms set forth herein, on the date on which
Buyer and Seller shall mutually agree (the "Closing Date"), Seller shall sell,
convey, transfer, assign, and deliver to Buyer, and Buyer shall purchase from
Seller, the number of shares of Common Stock of the Company set forth on
Schedule 1 attached hereto.

ARTICLE 2

CLOSING



2.1

Closing Date.  The Closing shall be consummated in accordance with Section 1.1
above.



2.2

Purchase Price.  The purchase price for the Common Stock (the "Purchase Price")
shall be equal to Eight Thousand Dollars ($8,000) or 320,000 shares of
restricted common stock at $.025 per share.  



2.3

Seller's Deliveries.  Prior to Closing or shortly thereafter, Seller shall
deliver to Buyer all the following:



(1)

Stock certificates representing 320,000 shares of Common Stock.



(2)

If so requested by Buyer, an opinion of counsel from the attorney for the Seller
in form to be agreed upon by Buyer and Seller;



(3)

A Certificate of Good Standing issued by the Secretary of State of the state of
Nevada;



(4)

Certificates of Good Standing from the Secretaries of State of any other states
in which the Company is required to register as a foreign corporation; and



(5)

Any and all other instruments, agreements or certificates contemplated by this
Agreement or otherwise requested by Buyer.



(6)

A copy of the most recent 10-K for the period ending December 31, 2009, a copy
of the most recent 10-Q for the period ending September 30, 2010.  








--------------------------------------------------------------------------------




ARTICLE 3

REPRESENTATIONS AND WARRANTIES



3.1

Representations of the Seller.  The Seller hereby represents and warrants to
Buyer as follows:



(1)

Corporate Status.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.  The Company has the
requisite power and authority to carry on the business as now being conducted.
 The Company is legally qualified to transact business as a foreign corporation
in all jurisdictions where failure to be so qualified would have a material
adverse effect on its business.  There is no pending or, to the Company's
knowledge, threatened, proceeding for the dissolution, liquidation, insolvency
or rehabilitation of the Company.



(2)

Power and Authority.  The Company has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  The Company has taken all action
necessary to authorize its execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.  This Stock Purchase Agreement has been
approved by the Board of Directors of the Company, pursuant to a unanimous
written consent.



(3)

Enforceability.  This Agreement has been duly executed and delivered by the
Company and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.



(4)

Capitalization.  All of the 3,311,111 issued and outstanding shares of common
capital stock of the Company (i) have been duly authorized and validly issued
and are fully paid and non-assessable, (ii) were issued in compliance with all
applicable state and federal securities laws, and (iii) were not issued in
violation of any preemptive rights or rights of first refusal.  No preemptive
rights or rights of first refusal exist with respect to the shares of capital
stock of the Company and no such rights arise by virtue of or in connection with
the transactions contemplated hereby.  There are no outstanding or authorized
rights, options, warrants, convertible securities, subscription rights,
conversion rights, exchange rights or other agreements or commitments of any
kind that could require the Company to issue or sell any shares of its capital
stock (or securities convertible into or exchangeable for shares of its capital
stock).  There are no outstanding stock appreciation, phantom stock, profit
participation or other similar rights with respect to the Company.  There are no
proxies, voting rights or other agreements or understandings with respect to the
voting or transfer of the capital stock of the Company.  The Company is not
obligated to redeem or otherwise acquire any of its outstanding shares of
capital stock.



(5)

Shareholders of the Company.  The Company's shareholders own the Common Stock
free and clear of all liens, restrictions and claims of any kind.  Such shares
are not subject to any voting trust agreement, proxy or other contract.



(6)

No Violation.  The execution and delivery of this Agreement by the Company, the
performance by the Company and the respective obligations hereunder and the
consummation by the Seller of the transactions contemplated by this Agreement
will not (i) contravene any provision of the articles of incorporation or bylaws
of the Company, (ii) violate any law, statute, ordinance, rule, regulation,
decree, writ, injunction, judgment or order of any governmental authority or of
any arbitration award which is either applicable to, binding upon or enforceable
against the Company or Seller; (iii) result in any breach of, or constitute a
default (or an event which would, with the passage of time or the giving of
notice or both, constitute a default) under, or give rise to a right to
terminate, amend, modify, abandon or accelerate, any contract which is
applicable to, binding upon or enforceable against the Company, (iv) result in
or require the creation or imposition of any lien upon or with respect to any of
the property or assets of the Company, or (v) require the consent, approval,
authorization or





--------------------------------------------------------------------------------

permit of, or filing with or notification to, any governmental authority, any
court or tribunal or any other person.



(7)

Records.  The copies of the articles of incorporation, bylaws and all Securities
& Exchange filings of the Company, which are available for review by the Buyer
are true, accurate and complete and reflect all amendments made through the date
of this Agreement.  All material corporate actions relating to the Company's
business or relating to the transactions contemplated by this Agreement taken by
the Company have been duly authorized or ratified.  All accounts, books, ledgers
and official and other records of the Company and relating to its business or
relating to the transactions contemplated by this Agreement have been fully,
properly and accurately kept and completed in all material respects, and there
are no material inaccuracies or discrepancies of any kind contained therein.



(8)

Litigation.  There is no action, suit, or other legal or administrative
proceeding relating to the Company pending or to its knowledge threatened
against the Company or which questions the validity or enforceability of this
Agreement or the transactions contemplated hereby.  There are no outstanding
orders, decrees or stipulations relating to the Company issued by any
governmental authority in any proceeding to which the Company is or was a party
which have not been complied with in full or which continue to impose any
material obligations on the Company.



(9)

Good Title to, Condition of and Adequacy of Assets.



(i)

The Company has good and marketable title to all of its assets, free and clear
of any liens or restrictions on use.



(ii)

All of the Company's assets are in good operating condition, subject to normal
wear and tear and have been maintained in accordance with commercially
reasonable practices.



(iii)

All of the Company's assets constitute all of the assets and properties known to
the Company, which are necessary for the conduct of its business in the manner
in which and to the extent to which such business was conducted prior to the
date hereof.



(10)

Compliance with Laws.  The Company is and has been in compliance in all material
respects with all laws, regulations and orders applicable to its business.  The
Company has not been cited, fined or otherwise notified of any asserted past or
present failure to comply with any laws, regulations or orders and no proceeding
with respect to any such violation is pending or to its knowledge, threatened,
which could result in liabilities which would materially and adversely affect
the Company's ability to enter into and perform its obligation under this
Agreement, or which would materially and adversely affect its business.



(11)

Tax Matters.  All tax returns previously filed with respect to the Company, or
any of its income, properties, franchises or operations have been filed, each
such tax return has been prepared in compliance with all applicable laws and
regulations, and all such tax returns are true and complete in all respects.
 All taxes due and payable by or with respect to the Company, whether or not
reflected on the Tax Returns, have been paid or accrued on the current balance
sheet.



(12)

Accuracy of Information Furnished to Buyer.  No representation, statement or
information made or furnished by the Company to Buyer in this Agreement contains
any untrue statement of a material fact or omits or shall omit any material fact
necessary to make the information contained therein not misleading.



(13)

Shares Issued and Outstanding.  As of the date of the closing the Company will
have a total 1,711,211 shares of Common Stock issued and outstanding, no shares
of Preferred Stock issued and no outstanding stock options or stock purchase
warrants








--------------------------------------------------------------------------------



3.2

Representations of Buyer .  Buyer hereby represents and warrants to Seller as
follows:



(1)

Status.  Buyer is an individual and may or may not be deemed to be an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act and possess the business and investment experience
required to enter into this agreement.



(2)

Power and Authority.  Buyer has the legal ability to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  Buyer has taken all action necessary to
authorize its execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby.



(3)

Enforceability.  This Agreement has been duly executed and delivered by Buyer
and constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms.

ARTICLE 4

ADDITIONAL AGREEMENTS



4.1

Further Assurances.  The Company shall, from time to time after the Closing Date
when so requested by Buyer, perform, execute, acknowledge or deliver or cause to
be performed, executed, acknowledged or delivered, all such further acts, deeds,
assignments, transfers, conveyances and assurances as may be required for
assigning, transferring, granting, conveying, selling, assuring and confirming
to Buyer and its successors and assigns, and for aiding and assisting in
reducing to possession, the shares of Common Stock to Buyer as herein
contemplated.



4.2

Indemnity.



(1)

The Company agrees to indemnify and hold harmless Buyer from and against any and
all losses and expenses incurred or suffered by Buyer in connection with or
arising from any breach by the Company of their representations, warranties and
covenants in this Agreement.



(2)

Buyer agrees to indemnify and hold harmless the Company from and against any and
all losses and expenses incurred or suffered by Seller and the Company in
connection with or arising from any breach by Buyer of its representations,
warranties and covenants in this Agreement.

ARTICLE 5

MISCELLANEOUS



5.1

Headings.  The subject headings of the sections and subsections of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.



5.2

Modification and Waiver.  This Agreement and the Exhibits attached hereto,
constitute the entire agreement between the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.  No
waiver shall be binding unless executed in writing by the party making the
waiver.



5.3

Rights of Parties.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns.
 Nothing in this Agreement, whether express or implied, is intended to confer
any rights or remedies under or by reason of this Agreement on any person other
than the parties to it and their respective successors and assigns, nor is
anything in this Agreement





--------------------------------------------------------------------------------

intended to relieve or discharge the obligation or liability of any third person
to any party to this Agreement, nor shall any provision give any third person
any right of subrogation or action over against any party to this Agreement.




5.4

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given
by commercial messenger delivery service with signature verification of
delivery, or on the third business day after mailing if mailed to the party to
whom notice is to be given, by first class mail, registered or certified,
postage prepaid, and properly addressed as follows:




To Seller and the Company at:




APD Antiquities, Inc.

1314 South Grand Blvd Suite 2-250

Spokane, WA 99202




To Buyer at:




IWJ Consulting Group, LLC

230 E. Bethany Road #128

Burbank, CA 91504




Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.



5.5

Governing Law.  This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Nevada.

IN WITNESS WHEREOF, the parties to this Agreement have duly executed it on the
day and year first above written.




Seller :

APD Antiquities, Inc.




By: /s/ Cindy K. Swank

Cindy K. Swank, President




Buyer :




By: /s/ Jerod Edington

IWJ Consulting Group, LLC








--------------------------------------------------------------------------------

SCHEDULE 1










Name







Number of Shares




IWJ Consulting Group, LLC




320,000






